August 18, 2010 Ms. Brittany Ebbertt United States Securities and Exchange Commission Division of Corporate Finance treet NE Washington, D.C. 20549 Re:File No. 000-27782 Dear Ms. Ebbertt: Confirming our telephone conversation of August 16, 2010, the deadline forDime Community Bancshares, Inc.'s ("Dime's") response to the August 6, 2010 Securities and Exchange Commission comment letter has, atDime's request,been extended ten business days. We thank you for your understanding while we finalize our response. Sincerely, /s/ KENNETH J. MAHON Kenneth J. Mahon First Executive Vice President and Chief Financial Officer
